Citation Nr: 1234115	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-27 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder I and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to January 1975. 

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon denying service connection for PTSD.  

The Veteran testified before the undersigned Veterans Law Judge via video conference in November 2009.  A transcript is of record.

In Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  In this case, because the record is replete with various mental illness diagnoses, the issue before the Board is as listed on the title page of this decision.

This case was previously before the Board in April 2010 and again in September 2011.  In September 2011, the Board granted service connection for temporal lobe epilepsy.  The Board also remanded the claim for service connection for an acquired psychiatric disorder, claimed as bipolar disorder I and PTSD, to the RO via the Appeals Management Center (AMC) in Washington, DC., in part, to obtain additional records to help verify an alleged stressor.  The Board also requested VA examination and opinion, to first clarify his current psychiatric diagnosis to include whether the Veteran has this claimed condition of PTSD, and if so, whether it was caused or aggravated by his military service.  The case has now been returned to the Board for review.




FINDING OF FACT

The most probative evidence of record does not establish the Veteran has the required DSM-IV current diagnosis of PTSD or that the currently diagnosed bipolar/schizoaffective disorder is related to military service or any incident during service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD and bipolar/schizoaffective disorder was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

In July 2005, March 2006, September 2008, and April 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  These letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Note also that the more recent March 2006, September 2008, and April 2010 letters complied with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) by discussing the downstream disability rating and effective date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And of equal or even greater significance, after providing that additional Dingess notice, the RO and AMC readjudicated the Veteran's claim in the March 2008, June 2011, and June 2012 supplemental statements of the case (SSOCs) - including considering the additional evidence received in response to that additional notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been cured.

As noted above, in November 2009, the Veteran appeared at a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. §3.103(c)(2) (2011) requires that any hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488.

Here, during the hearing, the Veteran discussed the elements of the claim to substantiate service connection.  Bryant, 23 Vet. App. 488.  Additionally, a review of the hearing transcript and the evidence of record shows that the Veteran was apprised of the evidence needed to substantiate his claim or should have known what type of evidence was needed to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  Bryant, 23 Vet. App. 488.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. §3.103(c)(2) (2011), nor have they identified any prejudice in the conduct of the hearing.

VA also has satisfied its duty to assist the Veteran with his claim by obtaining all potentially relevant evidence.  The RO and AMC obtained his service treatment records (STRs), VA outpatient records, and the reports of his VA compensation examinations.  The Board's 2011 remand of this claim was to obtain additional service records, to help verify the Veteran's claimed stressors.  The AMC in February 2012 requested additional information from the Veteran in order to help verify his alleged inservice stressors.  He failed to respond.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Nevertheless, the Veteran's reported stressors were referred to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification and a response was received March 2012.  Accordingly, in March 2012, the AMC issued a formal finding of insufficient information for stressor verification purposes.  

The Board also had him undergo another VA compensation examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  The examiner both clarified all present diagnoses and provided comment on their etiology.  There was compliance with these remand directives in further developing this claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board therefore finds that no further assistance with this claim is required.

The Board also notes that subsequent to the issuance of the most recent SSOC in June 2012, the Veteran submitted additional statements regarding his inservice experience, which appears to be a report concerning an altercation with a superior officer.  Although he submitted these statements without a waiver of consideration by the RO, it appears that this statement refers to a November 1972 incident in which he received counseling for work performance problems and insubordination.  The service personnel records contains a report of the incident including his account of the incident which is similar to those most recently reported in the June 2012 letter.  In essence, these statements are cumulative in nature.  Therefore, no further action is needed. 

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Entitlement to Service Connection for PTSD or Bipolar/Schizoaffective Disorder

The Veteran attributes his psychiatric disorders, to include PTSD, to his military service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

It is noted that a diagnosis of schizo-affective disorder is of record.  Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

As specifically concerning a claim for service connection for PTSD, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f).  Mental disorders are evaluated under 38 C.F.R. § 4.130.  The DSM-IV provides guidance for the nomenclature employed in this regulation.  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

Also, according to the holding in Cohen, a PTSD diagnosis presumably is in accordance with the DSM-IV criteria, both in terms of the sufficiency and adequacy of the stressor claimed.

Further concerning his claim for service connection for a psychiatric disorder, inclusive of PTSD, the Board notes that effective July 13, 2010, so during the pendency of this appeal, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).  

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b).  VA shall resolve every reasonable doubt in favor of the veteran.  Id.  However, service connection may be rebutted by clear and convincing evidence to the contrary.  Id.  However, as explained below, this does not apply to the Veteran as he was not in combat.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Here, the Veteran served on active duty in the military from September 1971 to January 1975.  Although depression and excessive worry were noted on discharge examination, it was also reported that the Veteran's notation was due to a family problem.  Otherwise, the Veteran's service treatment records are completely unremarkable for any complaints of, treatment for, or a diagnosis of any chronic psychiatric disorder.  

It is noted that the service administrative records show that the Veteran received reprimands on more than one occasion for disciplinary problems including for possession of marijuana in October 1973.  Nonetheless, no psychiatric disorder was noted.

During the pendency of the appeal, the Veteran has alleged that he suffered two stressors during service.  On his PTSD questionnaire dated in August 2005 (and VA examination report dated in March 2006), he stated that his best friend died of a drug overdose while in his arms on December 27, 1971, at the Lowry Air Force Base.  He also alleged that, while serving at the Edwards Air Force Base during service, he participated in a simulated riot, during which a sergeant broke a broom handle across his left temporal lobe.  

Post service treatment reflects no psychiatric complaints or findings on February 1976 VA compensation examination.  

There are no post service reports of psychiatric treatment until the Veteran was admitted to the Adventist Medical Center in December 2004 with complaints of depression and suicidal thinking.  He reported a history of suicide attempts and auditory hallucinations as well as a history of nine concussions and two skull fractures.  The initial diagnostic impression was bipolar affective disorder type 2, depressed and history of drug abuse, methamphetamine.  In March 2005, prior to his discharge from this facility, a psychological assessment was prepared.  The examiner noted that throughout the process, there were indications that the Veteran may have exaggerated symptoms in hopes of obtaining services.  It was noted that the Veteran provided a list of events he believed led to his PTSD; however the clinical profile did not suggest this as a predominant clinical feature.  In addition, the psychologist indicated that the symptoms exhibited by the Veteran would quickly dissipate after hearing he would be kept for a longer duration in the hospital or that possible housing was found.  When he was given information that did not suggest services his symptoms appeared to worsen and he would talk of suicide.  The examiner noted that major depressive disorder is given as an Axis I diagnosis however, in taking into consideration the Veteran's behavior during that hospitalization, the diagnosis of personality disorder, NOS, would explain his difficulty.  He was discharged in April 2005.  The Axis I diagnoses were listed as depressive disorder, NOS; chemical dependency with reported history of alcohol and methamphetamine use.  The Axis II diagnosis was mixed personality disorder with antisocial features.   

Thereafter, the Veteran continued treatment at another private facility, Cascadia Behavioral Healthcare.  Clinical reports from this facility show that paranoid schizophrenia was initially suspected.  However, clinical notes thereafter refer to diagnoses of Major Depression and bipolar disorder.  

A VA examination was conducted in October 2005.  The Veteran reported traumatic events from his childhood to his adulthood.  He reported that he experienced depression since childhood.  After examination, the psychologist noted that the Veteran appeared to meet the DSM-IV criteria for bipolar I disorder associated with episodes of psychoses.  It was further noted that the Veteran also reported many symptoms of PTSD related to a life time of trauma.  The Axis I diagnosis was bipolar disorder associated with suicidal ideation, repeated hospitalizations, and psychosis.  The Axis II diagnosis was PTSD, chronic, moderate.  

Another VA psychiatric examination was conducted in March 2006.  The Veteran again reported his medical, social, and military history.  On a self-rating PTSD scale, he rated almost all symptoms except feelings of detachment and feelings of being numbed.  The Axis I diagnoses were bipolar I disorder, rapid cycling by history; and PTSD, mild chronic.  The Axis II diagnosis was schizoid and schizotypal personality traits-provisional.  

The record contains VA outpatient records that date between March 2006 and April 2010 showing that the Veteran has continued treatment for his psychiatric disorders.  He began ongoing VA psychiatric therapy in March 2006.  The initial diagnoses were bipolar I disorder, most recent episode unspecified, rule out social phobia and rule out schizoaffective disorder.  The variously diagnosed psychiatric disorders included schizoaffective disorder, bipolar type; amphetamine abuse, possibly in remission; and rule out PTSD.  A January 2009 clinical note shows that the Veteran continued the use of methamphetamine.  The most recent VA outpatient psychiatric diagnosis was schizoaffective disorder, which was recorded in June 2009.   

In light of the Veteran's medical history, the Board remanded the case in September 2011 in order to clarify his current psychiatric diagnosis and to determine whether any psychiatric disability was related to his military service.  

A VA examination was conducted in April 2012.  The psychologist reviewed the Veteran's medical history and evaluated him on examination.  He concluded that it was less likely than not that the Veteran had a psychiatric disorder related to military service.  In providing the rationale, the examiner reported:

[The Veteran] did not report symptoms of PTSD related to reported trauma experienced in the military or any other trauma in his life.  In addition there is no documentation in [the service treatment records] of the veteran's reported trauma of being hit on the head with a stick in the military or being exposed to his friend overdosing with drugs.  

The veteran has been diagnosed with schizoaffective disorder with which this psychologist agrees.  The veteran was first diagnosed with bipolar disorder in the VA in 2006 and the veteran reported first being diagnosed with bipolar disorder in 1992, several years after his military service.  He reported having bipolar symptoms for most of his life.  There is no indication of mental health problems or specific symptoms of bipolar disorder in his [service treatment records].  His bipolar disorder/schizoaffective disorder is not caused by or related to his military service.

The veteran reported having 6 seizures in the past year.  Past neurological examinations have opined his seizure disorder is mild.  The veteran reported no change in his mood or thought problems related to his seizures.  His service connected seizure disorder has not caused and does not aggravate his current psychiatric condition.  

Therefore, this commenting VA compensation examiner not only determined the Veteran does not have PTSD according to the DSM-IV criteria, despite his reported experiences, but also disassociated his currently diagnosed psychiatric disorder, schizoaffective disorder, bipolar type, from his service, so including from his reported experiences.

As noted above, the Veteran is not claiming a combat related stressor, nor does the record show that such was present.  For claims that do not fall within the purview of the exceptions enumerated in 38 C.F.R. § 3.304(f)(1)-(5), there still needs to be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a stressor that does not fall within the purview of these exceptions.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In this case, the Veteran's credibility has been compromised on several occasions.  As reported above, a private psychologist found that the Veteran appeared to exaggerate symptoms in hopes of gaining monetary benefits in the form of treatment and housing.  Also his continued use of illegal drugs as well as his diagnosed schizo typical disorder compromises the probative value of any statements in regard to his stressor.  Still further, the Veteran has failed to cooperate fully with the confirmation of the claimed stressors by not responding to the VA repeated requests for further details regarding inservice incidents.  

It is acknowledged that the medical record contains VA diagnoses of PTSD which would conflict with the final conclusion of the VA examiner in April 2012.  As noted examiners have recorded assessments of PTSD.  However, on each occasion, the diagnosis is reported as based on the medical history provided by the Veteran, which the Board is not bound to accept.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  And in this case, the Board does not find that the Veteran is credible.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The Board finds that the April 2012 VA examination and opinion to be the most probative piece of evidence in the file.  The examiner reviewed the entire file (including in service records), interviewed the Veteran, and performed a clinical evaluation.  The examiner gave a reasoned opinion supported by facts in the file and not just solely on the Veteran's statements, which the Board finds to be not credible.  The examination report is accurate, articulate and provides solid rationale for the opinion reached.  See Neives, supra.  The opinion that the Veteran does not have PTSD and that his diagnosed bipolar/schizoaffective disorder is not related to service is supported by the evidence in the file.  The examination report and opinion are assigned great weight.

In this decision, the Board has considered all lay and medical evidence as it pertains to this claim, including his reports of bipolar symptoms since service.  However, notwithstanding his lack of credibility regarding his stressors, because PTSD and bipolar/schizo typical disorder are not the types of conditions that are readily amenable to mere lay opinion regarding their diagnosis and etiology, the lay statements from the Veteran is  not ultimately probative of these determinative issues in this appeal.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Regarding the past diagnoses of depression, it is to an extent considered part and parcel of the bipolar disorder since, by definition, it is the polar opposite of his manic episodes. 

Regarding the methamphetamine and alcohol use, disability resulting from substance abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

There is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability. 

But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  And there is no such evidence in this case.  

The post service record also included diagnoses of a personality disorder.  A personality disorder is not recognized as a psychiatric disorder diagnosis on Axis I of the DSM-IV.  Furthermore, VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  Therefore, generally speaking, a personality disorder is not service connectable as a matter of VA law.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The only possible exception is if there is additional disability due to aggravation of the personality disorder during service by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  In this case there is no evidence of an inservice diagnosis of a personality disorder and there is no opinion that links his personality disorder to service including on a basis of aggravation.  

The only remaining basis of entitlement to be considered is secondary service connection.  The Board acknowledges that service connection is in effect for temporal lobe epilepsy.  Nonetheless, as explained, generally supporting medical evidence is needed to associate a claimed condition with a service-connected disability.  See Wallin, supra.  In April 2012, the VA examiner concluded against all notions of secondary service connection to his seizure disorder.  Again, the Board accords great probative weight to this VA examiner's opinion.  The opinion is based on an accurate factual premise, offers clear conclusions with supporting data, and a reasoned medical explanation.  See Neives, supra. 

In sum, the Board finds service connection for a psychiatric disability is not warranted.  As discussed above, the Board finds that the Veteran is not credible, and the probative and persuasive medical evidence does not causally relate his disability to service.  The preponderance of the weighs against the Veteran's claim of entitlement to service connection for a psychiatric disorder inclusive of PTSD, bipolar/schizo typical disorder, and methamphetamine and alcohol use.  Since the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, inclusive of PTSD, bipolar disorder/schizo typical disorder, and methamphetamine and alcohol use, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


